DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claim 12 is withdrawn in view of the newly discovered reference(s) to Zhang et al. U.S. Patent No. 8,654,141.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 18; 2, 9, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. No. 2019/0237008 in view of Marcu et al. U.S. Pub. No. 2008/0088858, Bassi et al. U.S. Pub. No. 2011/0285763, Imai et al. U.S. Pub. No. 2005/0213128 and Zhang et al. U.S. Patent No. 8,654,141.  
Re:  claim 1, Ho teaches 
1. A method for calibrating a wearable device, the method comprising:  displaying an image with a plurality of pixels for each of three primary colors using the wearable device; (“… electronic device 100 may be… a wrist-watch device, a pendant device, or other wearable or miniature device… During operation of device 100, system circuitry 308 may produce data that is to be displayed on display 110… For example, display frames, including display pixel values… for display using pixels 16 (e.g., colored subpixels such as red, green, and blue subpixels) may be provided from system circuitry 308 to GPU 312…”; Ho, [0025], [0030],)
The electronic device can be wearable and it displays image frames including RGB pixels.  
Ho is silent, however, Marcu teaches determining RGB and XYZ values for each of the plurality of pixels; (“The pipeline 300 is illustrated in a plurality of stages 301, 302, 303, and 304 for pre-processing a RAW image 312 from a digital camera 310… At the end of RAW processing stage 302, the demosaic process 326 produces a camera RGB image 329 from the initial RAW image 312.  Here, camera RGB indicates that the image 329 has an unrendered RGB color space, such as ISO RGB defined in ISO 17321.  The camera RGB image 329 embodies an estimate of the original colorimetry of the scene captured in the initial RAW image 312, and the camera RGB image 329 maintains the dynamic range and the gamut of the original… In a first conversion stage 303, the camera RGB image 329 is automatically processed and converted into tristimulus values in the XYZ color space to produce an XYZ image 339”; Marcu, [0042], [0046], [0049], Fig. 3)
The RGB values of the initial RAW image captured by the digital camera are determined.  Then the RGB values for each pixel are converted to XYZ tristimulus values.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of determining RGB and XYZ values for each of the plurality of pixels, in order to sufficiently represent the color of the original scene that captured, as taught by Marcu. ([0048])  
Ho is silent, however, Bassi teaches selecting a subset of the plurality of pixels to form a group of grid points; (“The user may specify the pixel positions to measure.  Normally a regular grid of points denoted as Ny rows by Nx columns, are extracted from the 2D camera image for computation… All colorimeters are equipped with software for extracting data for any set of user specified grid points.  Data is available for all pixels, but a much smaller subset is normally used for computation…”; Bassi, [0073], [0089])
The user selects a subset of pixels from the 2D image.
dividing the image into a group of tile regions, each tile region including a grid point; (“The user may specify the pixel positions to measure.  Normally a regular grid of points denoted as Ny rows by Nx columns, are extracted from the 2D camera image for computation… Fig. 10 shows the plots of the luminance (Y) values for e8 W (grey), R, G and B levels at a subset of 7x7 pixel positions (grid points)”; Bassi, [0073], 0090], Fig. 10)
The image may be divided into subsets of 7x7 pixel positions (group of tile regions including grid points).  
determining grid XYZ values for each grid point, based on averaging XYZ values of all pixels in a corresponding tile region; (“… the pixel neighborhood averaging process of the colorimeter lends itself well to characterizing non-uniformity, since… it averages over neighboring pixels… the method is independent of any specific measuring instruments, only requiring that a grid of data points, sampled in both the x and y direction, be measured.  Both the 2D and spot colorimeters are able to measure all relevant physical quantities, such as XYZ tristimulus values.”; Bassi, [0073])
XYZ values of the grid data points are determined by averaging values over neighboring pixels (averaging XYZ values of all pixels in a corresponding tile region).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of selecting a subset of the plurality of pixels to form a group of grid points; dividing the image into a group of tile regions, each tile region including a grid point; determining grid XYZ values for each grid point, based on averaging XYZ values of all pixels in a corresponding tile region;, in order to obtain much higher uniformity across multiple levels in an efficient manner, as taught by Bassi. ([0055])  
Ho is silent, however, Imai teaches determining a grid RGB-to-XYZ conversion matrix for each grid point; (“… the RGB image data obtained from the CCD undergoes color conversion with the use of a color conversion matrix… so that coordinates are converted to the proper XYZ values close to the colorimetric values…  Fig. 26 schematically illustrates a color conversion table… the color conversion table can be considered in a three-dimensional mathematical table in which the R, G, and B coordinate axes are three mutually intersecting axes, and the corresponding XYZ value are recorded at coordinates of the lattice produced by further subdividing the axes… For example, one coordinate point corresponding to the image data can be determined in the space where the R, G, B in Fig. 26 are the three axes, and the RGB image data is (r, g, b).  When the resulting coordinated point is consistent with a lattice point, the XYZ values corresponding to the RGB image data r, g, and b can be obtained simply by reading the XYZ values on the lattice points.”; Imai, [0247], [0249], Fig. 26)
Fig. 26 illustrates the lattice for the RGB to XYZ conversion matrix.  Each coordinate point corresponding to image data can be determined.  When the point is a lattice point (grid point), the corresponding XYZ values can be obtained from the XYZ values on the lattice points.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of determining a grid RGB-to-XYZ conversion matrix for each grid point, in order to readily permit the color conversion of nonlinear properties by establishing the appropriate XYZ values at the lattice points, as taught by Imai. ([0249])  
Ho is silent, however, Zhang teaches and determining a correction matrix for each grid point by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix. (“The sRGB color space is a standard well known definition of color space… The default standard sRGB profile can be used for color correction… Techniques used by processing block 304 to generate matrix coefficient values for 3x3 CSC block 308 are based on the chromaticity values (x, y) of content gamut space and the display gamut space… the content gamut space is pre-defined as standard sRGB space and the chromaticity values of sRGB space have a standard definition… To keep colors unchanged during conversion, XYZ color space can be used as a bridge to derive the mapping matrix for converting from source RGB space, e.g., sRGB (denoted as space 1) to destination RGB space (denoted as space 2) (i.e., display space), as shown in the equation below:  

    PNG
    media_image1.png
    123
    430
    media_image1.png
    Greyscale

where, M1 is the conversion matrix from RGB space 1 to XYZ space, M2 is the conversion matrix from RGB space 2 to XYZ space, r1, g1, b1 are pixels values from the content space, and r2, g2, b2 are pixels values after conversion which can be sent for display or can be stored for display at another time.  To convert from RGB space 1(i.e., content gamut space) to RGB space 2 (i.e., display gamut space), the coefficient mapping matrix is M2-1M1.”; Zhang, col. 1, lines 12-13, col. 2, lines 64-65, col. 4, lines 40-65)
The M2 conversion matrix from RGB space 2 to XYZ space is inverted to M2-1 and the inverted matrix M2-1 is multiplied by the M1 conversion matrix from RGB space 1 (sRGB space) to XYZ space (determining a correction matrix for each grid point by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-
Re:  claim 18, Ho teaches 
18. A system for calibrating a wearable display device, the system comprising:  a digital color camera disposed to capture an image displayed by the wearable display device, the digital color camera configured to provide RGB values for each of a plurality of pixels of the image; (“… electronic device 100 may be… a wrist-watch device, a pendant device, or other wearable or miniature device… During operation of device 100, system circuitry 308 may produce data that is to be displayed on display 110… For example, display frames, including display pixel values… for display using pixels 16 (e.g., colored subpixels such as red, green, and blue subpixels) may be provided from system circuitry 308 to GPU 312…”; Ho, [0025], [0030],)
The electronic device can be wearable and it displays image frames including RGB pixels.  Ho is silent, however, Marcu teaches the camera being a digital camera. (“The pipeline 300 is illustrated in a plurality of stages 301, 302, 303, and 304 for pre-processing a RAW image 312 from a digital camera 310… At the end of RAW processing stage 302, the demosaic process 326 produces a camera RGB image 329 from the initial RAW image 312.  Here, camera RGB indicates that the image 329 has an unrendered RGB color space, such as ISO RGB defined in ISO 17321.  The camera RGB image 329 embodies an estimate of the original colorimetry of the scene captured in the initial RAW image 312, and the camera RGB image 329 maintains the dynamic range and the gamut of the original.”; Marcu, [0042], [0046], Fig. 3)
The RGB values of the initial RAW image captured by the digital camera are determined.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of a digital color camera disposed to capture an image displayed by the wearable display device, the digital color camera configured to provide RGB values for each of a plurality of pixels of the image, in order to sufficiently represent the color of the original scene that captured, as taught by Marcu. ([0048])  
Ho is silent, however, Marcu teaches a first processor, configured for:  converting the RGB values provided by the digital color camera to XYZ values; (“In a first conversion stage 303, the camera RGB image 329 is automatically processed and converted into tristimulus values in the XYZ color space to produce an XYZ image 339”; Marcu, [0042], [0049], Fig. 3)
The digital camera converts RGB values into XYZ values.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of converting the RGB values provided by the digital color camera to XYZ values, in order to sufficiently represent the color of the original scene that captured, as taught by Marcu. ([0048])  
Ho is silent, however, Bassi teaches selecting a subset of the plurality of pixels to form a group of grid points; (“The user may specify the pixel positions to measure.  Normally a regular grid of points denoted as Ny rows by Nx columns, are extracted from the 2D camera image for computation… All colorimeters are equipped with software for extracting data for any set of user specified grid points.  Data is available for all pixels, but a much smaller subset is normally used for computation…”; Bassi, [0073], [0089])
The user selects a subset of pixels from the 2D image.
dividing the image into a group of tile regions, each tile region including a grid point; (“The user may specify the pixel positions to measure.  Normally a regular grid of points denoted as Ny rows by Nx columns, are extracted from the 2D camera image for computation… Fig. 10 shows the plots of the luminance (Y) values for e8 W (grey), R, G and B levels at a subset of 7x7 pixel positions (grid points)”; Bassi, [0073], 0090], Fig. 10)
The image may be divided into subsets of 7x7 pixel positions (group of tile regions including grid points).  
determining grid XYZ values for each grid point, based on averaging XYZ values of all pixels in a corresponding tile region; (“… the pixel neighborhood averaging process of the colorimeter lends itself well to characterizing non-uniformity, since… it averages over neighboring pixels… the method is independent of any specific measuring instruments, only requiring that a grid of data points, sampled in both the x and y direction, be measured.  Both the 2D and spot colorimeters are able to measure all relevant physical quantities, such as XYZ tristimulus values.”; Bassi, [0073])
XYZ values are determined in pixel neighborhoods (tile regions) by averaging values over neighboring pixels (based on averaging XYZ values of all pixels in a corresponding tile region.  Therefore, it would have been obvious to one of ordinary skill in the art at 
Ho is silent, however, Imai teaches determining a grid RGB-to-XYZ conversion matrix for each grid point; (“… the RGB image data obtained from the CCD undergoes color conversion with the use of a color conversion matrix… so that coordinates are converted to the proper XYZ values close to the colorimetric values…  Fig. 26 schematically illustrates a color conversion table… the color conversion table can be considered in a three-dimensional mathematical table in which the R, G, and B coordinate axes are three mutually intersecting axes, and the corresponding XYZ value are recorded at coordinates of the lattice produced by further subdividing the axes… For example, one coordinate point corresponding to the image data can be determined in the space where the R, G, B in Fig. 26 are the three axes, and the RGB image data is (r, g, b).  When the resulting coordinated point is consistent with a lattice point, the XYZ values corresponding to the RGB image data r, g, and b can be obtained simply by reading the XYZ values on the lattice points.”; Imai, [0247], [0249], Fig. 26)
Fig. 26 illustrates the lattice for the RGB to XYZ conversion matrix.  Each coordinate point corresponding to image data can be determined.  When the point is a lattice point (grid point), the corresponding XYZ values can be obtained from the XYZ values on the lattice points.  Therefore, it would have been obvious to one of ordinary skill in the art at 
Ho is silent, however, Zhang teaches and determining a correction matrix for each grid point by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the pixel with an sRGB-to-XYZ conversion matrix. (“The sRGB color space is a standard well known definition of color space… The default standard sRGB profile can be used for color correction… Techniques used by processing block 304 to generate matrix coefficient values for 3x3 CSC block 308 are based on the chromaticity values (x, y) of content gamut space and the display gamut space… the content gamut space is pre-defined as standard sRGB space and the chromaticity values of sRGB space have a standard definition… To keep colors unchanged during conversion, XYZ color space can be used as a bridge to derive the mapping matrix for converting from source RGB space, e.g., sRGB (denoted as space 1) to destination RGB space (denoted as space 2) (i.e., display space), as shown in the equation below:  

    PNG
    media_image1.png
    123
    430
    media_image1.png
    Greyscale

where, M1 is the conversion matrix from RGB space 1 to XYZ space, M2 is the conversion matrix from RGB space 2 to XYZ space, r1, g1, b1 are pixels values from the content space, and r2, g2, b2 are pixels values after conversion which can be sent for display or can be stored for display at another time.  To convert from RGB space 1(i.e., content gamut space) to RGB space 2 (i.e., display gamut space), the coefficient mapping matrix is M2-1M1.”; Zhang, col. 1, lines 12-13, col. 2, lines 64-65, col. 4, lines 40-65)
The M2 conversion matrix from RGB space 2 to XYZ space is inverted to M2-1 and the inverted matrix M2-1 is multiplied by the M1 conversion matrix from RGB space 1 (sRGB space) to XYZ space (determining a correction matrix for each grid point by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the device of Ho by adding the feature of determining a correction matrix for each grid point by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix, in order to keep colors unchanged during conversion, as taught by Zhang. (col. 4, lines 40-62)  
Re:  claim 2, Ho is silent, however, Imai teaches 
2. The method of claim 1 further comprising:  forming a correction matrix for each pixel that is a grid point using the correction matrix for the grid point; (“When the resulting coordinate point is consistent with a lattice point, the XYZ values corresponding to the RGB image data r, g, and b can be obtained simply by reading the XYZ values on the lattice points.”; Imai, [0249], Fig. 26)  
Fig. 26 illustrates a correction matrix with coordinate lattice points (grid points), where each lattice point has XYZ values that correspond to RGB image data.  and forming a correction matrix for each pixel that is not a grid point by interpolation from correction matrices of adjacent grid points. (“When the coordinate points corresponding to the RGB image data are not consistent with the lattice points, the XYZ values corresponding to the RGB image data r, g, and b can be calculated by interpolation from the XYZ values established at surrounding lattice points.”; Imai, [0249], Fig. 26)
When the coordinate points are not lattice points (grid points), the XYZ values, of surrounding points (adjacent grid points), corresponding to RGB image data are interpolated.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of forming a correction matrix for each pixel that is a grid point using the correction matrix for the grid point; and forming a correction matrix for each pixel that is not a grid point by interpolation from correction matrices of adjacent grid points, in order to readily permit the color conversion of nonlinear properties by establishing the appropriate XYZ values at the lattice points, as taught by Imai. ([0249])  
Re:  claim 9, Ho is silent, however, Marcu teaches 
9. The method of claim 1, wherein determining RGB and XYZ values for each of the plurality of pixels comprises capturing RGB values using a digital camera and converting the RGB values to XYZ values. (“The pipeline 300 is illustrated in a plurality of stages 301, 302, 303, and 304 for pre-processing a RAW image 312 from a digital camera 310… At the end of RAW processing stage 302, the demosaic process 326 produces a camera RGB image 329 from the initial RAW image 312.  Here, camera RGB indicates that the image 329 has an unrendered RGB color space, such as ISO RGB defined in ISO 17321.  The camera RGB image 329 embodies an estimate of the original colorimetry of the scene captured in the initial RAW image 312, and the camera RGB image 329 maintains the dynamic range and the gamut of the original… In a first conversion stage 303, the camera RGB image 329 is automatically processed and converted into tristimulus values in the XYZ color space to produce an XYZ image 339”; Marcu, [0042], [0046], [0049], Fig. 3)
The RGB values of the initial RAW image captured by the digital camera are determined.  Then the RGB values are converted to XYZ tristimulus values.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of determining RGB and XYZ values for each of the plurality of pixels comprises capturing RGB values using a digital camera and converting the RGB values to XYZ values, in order to sufficiently represent the color of the original scene that captured, as taught by Marcu. ([0048])   
Re:  claims 10 and 19, Ho is silent, however, Zhang teaches 
10. The method of claim 1, wherein the correction matrix is an sRGB-to-display correction matrix that is configured to provide corrected display-RGB color values to the wearable device.  “(“The sRGB color space is a standard well known definition of color space… The default standard sRGB profile can be used for color correction… Techniques used by processing block 304 to generate matrix coefficient values for 3x3 CSC block 308 are based on the chromaticity values (x, y) of content gamut space and the display gamut space… the content gamut space is pre-defined as standard sRGB space and the chromaticity values of sRGB space have a standard definition… To keep colors unchanged during conversion, XYZ color space can be used as a bridge to derive the mapping matrix for converting from source RGB space, e.g., sRGB (denoted as space 1) to destination RGB space (denoted as space 2) (i.e., display space), as shown in the equation below:  

    PNG
    media_image1.png
    123
    430
    media_image1.png
    Greyscale

where, M1 is the conversion matrix from RGB space 1 to XYZ space, M2 is the conversion matrix from RGB space 2 to XYZ space, r1, g1, b1 are pixels values from the content space, and r2, g2, b2 are pixels values after conversion which can be sent for display or can be stored for display at another time.  To convert from RGB space 1(i.e., content gamut space) to RGB space 2 (i.e., display gamut space), the coefficient mapping matrix is M2-1M1.”; Zhang, col. 1, lines 12-13, col. 2, lines 64-65, col. 4, lines 40-65)
The M2 conversion matrix from RGB space 2 to XYZ space is inverted to M2-1 and the inverted matrix M2-1 is multiplied by the M1 conversion matrix from RGB space 1 (sRGB space) to XYZ space, thus determining a correction matrix.  This correction matrix is providing corrected RGB values to the destination RGB space (space 2 or display space).  Zhang can be combined with Ho such that the display space of Zhang is the wrist-watch device of Ho.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the device of Ho by adding the feature of the correction matrix is an sRGB-to-display correction matrix that is configured to provide corrected display-RGB color values to the wearable device, in order to keep colors unchanged during conversion, as taught by Zhang. (col. 4, lines 40-  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Marcu, Bassi, Imai and Zhang as applied to claim 2 above, and further in view of Akio et al. WO 2015-186605.  
Re:  claim 3, Ho is silent, however, Akio teaches 
3. The method of claim 2, wherein the interpolation is performed using bilinear interpolation or barycentric interpolation. (“Each filter performs a process of bilinear interpolation of four adjacent pixels and calculating an average pixel value of the four pixels.”; Akio, p. 6, lines 235-238)
Bilinear interpolation is performed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of the interpolation is performed using bilinear interpolation or barycentric interpolation, in order to achieve responsiveness and accuracy of image processing using captured images, as taught by Akio. (p. 1, lines 33-35) 
Claims 4, 5, 6, 7, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Marcu, Bassi, Imai and Zhang as applied to claim 2 above, and further in view of Youpan CN 10-7958470 A.  
Re:  claim 4, Ho is silent, however, Youpan teaches 
4. The method of claim 2, further comprising:  receiving color values for each pixel for an intended content as defined in a target color space; (“The acquiring module 401 is configured to acquire the color parameters corresponding to each pixel in the target image in the preset color space;”; Youpan, p. 8, lines 318-319)
The acquiring module receives color parameters (color values) for each pixel in the applying the correction matrix for each pixel to received color values to generate corrected color values; (“The classification module 402 is configured to perform color classification on each pixel in the target image… The correction module 403 is configured to use color correction matrix corresponding to the color category to perform color correction for a pixel corresponding to any color category.”; Youpan, p. 8, lines 320-324)
The classification module applies a color correction matrix to each pixel to generate corrected color values.  
and sending the corrected color values to the wearable device for displaying the intended content. (“The processed image frame may be displayed on the display unit 506.”; Youpan, p. 10, lines 386-387)
The corrected processed image is sent to the mobile device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the device of Ho by adding the feature of receiving color values for each pixel for an intended content as defined in a target color space; applying the correction matrix for each pixel to received color values to generate corrected color values; and sending the corrected color values to the wearable device for displaying the intended content, in order to prevent color deviation in the color correction result caused by the mutual influence of various colors in the color correction process, as taught by Youpan. (p. 2, lines 47-49)  
Re:  claim 20, Ho is silent, however, Youpan teaches 
20.  The system of claim 18, wherein the system is further configured for:  receiving color values for a pixel for an intended content as defined in a target color space; (“The acquiring module 401 is configured to acquire the color parameters corresponding to each pixel in the target image in the preset color space;”; Youpan, p. 8, lines 318-319)
The acquiring module receives color parameters (color values) for each pixel in the target image (intended content) in the preset color space (as defined in a target space).  applying  the correction matrix for  the grid point to received color values to generate new color values; (“The classification module 402 is configured to perform color classification on each pixel in the target image… The correction module 403 is configured to use color correction matrix corresponding to the color category to perform color correction for a pixel corresponding to any color category.”; Youpan, p. 8, lines 320-324)
The classification module applies a color correction matrix to each pixel to generate new color values.  
and sending the new color values to the wearable device for displaying the intended content. (“The processed image frame may be displayed on the display unit 506.”; Youpan, p. 10, lines 386-387)
The corrected processed image is sent to the mobile device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the device of Ho by adding the feature of receiving color values for a pixel for an intended content as defined in a target color space; applying the correction matrix for the grid point to received color values to generate new color values; and sending the new color values to the wearable device for displaying the intended content, in order to 
Re:  claim 5, Ho is silent, however, Imai teaches 
5. The method of claim 4, further comprising linearizing received color values. (“… RGB color image data is obtained from a single CCD… When the RGB color image data has thus been obtained, linear correction is then performed on the RGB color image data… Linear correction of the CCD output can be done by referencing a one-dimensional table.  Fig. 20 schematically illustrates a one-dimensional table used as reference during linear correction… In Fig. 18, such a one-dimensional table is referenced to carry out a process in which the image data obtained for the RGB colors based on the CCD output is converted to data that is properly proportional to the light intensity.”; Imai, [0220], [0221], [0222], Figs. 18 and 20)
A linear correction is performed on RGB color image data (linearizing received color values).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of linearizing received color values, in order to readily permit the color conversion of nonlinear properties by establishing the appropriate XYZ values at the lattice points, as taught by Imai. ([0249])  
Re:  claim 6, Ho is silent, however, Imai teaches 
6. The method of claim 4, further comprising applying a gamma to corrected color values. (“The RGB image data which has thus undergone the proper color conversion suited for the illumination light source then undergoes white balancing and/or gamma correction as needed, and the resulting RGB image data is then used to reproduce the image.”; Imai, [0207])
Gamma correction is applied to RGB corrected image data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of applying a gamma to corrected color values, in order to accurately reproduce the colors with image data taken under any illumination source, as taught by Imai. ([0207])  
Re:  claim 7, Ho is silent, however, Bassi teaches
7. The method of claim 4, further comprising scaling down corrected color values. (“… for level 255, as seen from the Fig. 21, a pure pixel correction requires that many pixels, away from the center, have their digital values go outside the 8 bit range (>255).  These correspond to regions where the display is less bright.  Since this is not possible for an 8 bit display (values will be clipped to 255), uniformity correction will not be possible by only adjusting pixel values at high grey levels.  One resolution is to take the minimum values in (39) for the uniform quantities… This will cause the pixel values to be brought down to match those of the less bright pixels.”; Bassi, [0133])
The pixels values are being scaled down to match less bright pixels in less bright regions of the display.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of scaling down corrected color values, in order to achieve accurate color reproduction by a display, as taught by Bassi. ([0008])  
Re:  claim 8, Ho is silent, however, Youpan teaches
8. The method of claim 1 further comprising:  receiving color values for each pixel for an intended content as defined in a target color space; (“The acquiring module 401 is configured to acquire the color parameters corresponding to each pixel in the target image in the preset color space;”; Youpan, p. 8, lines 318-319)
The acquiring module receives color parameters (color values) for each pixel in the target image (intended content) in the preset color space (as defined in a target space).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of receiving color values for each pixel for an intended content as defined in a target color space, in order to prevent color deviation in the color correction result caused by the mutual influence of various colors in the color correction process, as taught by Youpan. (p. 2, lines 47-49)  
Ho is silent, however, Imai teaches applying the correction matrix for each grid point to received color values to generate new color values for the grid point; (“When the resulting coordinate point is consistent with a lattice point, the XYZ values corresponding to the RGB image data r, g, and b can be obtained simply by reading the XYZ values on the lattice points.”; Imai, [0249], Fig. 26)  
Fig. 26 illustrates a correction matrix with coordinate lattice points (grid points), where each lattice point has XYZ values that correspond to RGB image data.  generating new color values for each pixel that is not a grid point by interpolating from the new color values for adjacent grid points; (“When the coordinate points corresponding to the RGB image data are not consistent with the lattice points, the XYZ values corresponding to the RGB image data r, g, and b can be calculated by interpolation from the XYZ values established at surrounding lattice points.”; Imai, 
When the coordinate points are not lattice points (grid points), the XYZ values, of surrounding points (adjacent grid points), corresponding to RGB image data are interpolated.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of applying the correction matrix for each grid point to received color values to generate new color values for the grid point; generating new color values for each pixel that is not a grid point by interpolating from the new color values for adjacent grid points, in order to readily permit the color conversion of nonlinear properties by establishing the appropriate XYZ values at the lattice points, as taught by Imai. ([0249])  
Ho is silent, however, Youpan teaches and sending the new color values to the wearable device for displaying the intended content. (“The processed image frame may be displayed on the display unit 506.”; Youpan, p. 10, lines 386-387)
The corrected processed image is sent to the mobile device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of sending the new color values to the wearable device for displaying the intended content, in order to prevent color deviation in the color correction result caused by the mutual influence of various colors in the color correction process, as taught by Youpan. (p. 2, lines 47-49) 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in .   
Re:  claim 11, Ho teaches
11. A method for calibrating a wearable device, comprising:  displaying an image for each of three primary colors by a wearable display device; (“… electronic device 100 may be… a wrist-watch device, a pendant device, or other wearable or miniature device… During operation of device 100, system circuitry 308 may produce data that is to be displayed on display 110… For example, display frames, including display pixel values… for display using pixels 16 (e.g., colored subpixels such as red, green, and blue subpixels) may be provided from system circuitry 308 to GPU 312…”; Ho, [0025], [0030],)
The electronic device can be wearable and it displays image frames including RGB pixels.  
Ho is silent, however, Hiroshi teaches capturing the image in M by N pixels using a digital color camera, where M and N are integers, the digital color camera providing RGB values for each pixel; (“The RAW image data captured by the digital camera 1 is recorded in a color space (RGB) that depends on the digital camera 1… In the mosaic color filter, a primary color filter that allows light of any red (R) color, blue (B) color, and green (G) color to pass through is arranged in a mosaic pattern corresponding to the pixel position (for example, Bayer arrangement)”; Hiroshi, [0011], [0016], Fig. 2)
A digital camera captures raw image data (in pixels) in an RGB color space, and provides RGB values for each pixel.  
converting the RGB values for each of the pixels of the image to XYZ values using a camera conversion matrix that converts RGB values to corresponding XYZ values; (“In the matrix storage unit 14, a conversion matrix (RGB → XYZ conversion matrix) for converting RAW image data which is an RGB value into a tristimulus value XYZ is stored in advance.”; Hiroshi, [0018])
The camera conversion matrix converts RGB to XYZ values.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of capturing the image in M by N pixels using a digital color camera, where M and N are integers, the digital color camera providing RGB values for each pixel; converting the RGB values for each of the pixels of the image to XYZ values using a camera conversion matrix that converts RGB values to corresponding XYZ values, in order to convert the obtained image signal into image data optimized for viewing on a display, as taught by Hiroshi. (p. 1, lines 31-32)
Ho is silent, however, Bassi teaches selecting K by L grid points from the M by N pixels, where K and L are integers smaller than M and N; (“The user may specify the pixel positions to measure.  Normally a regular grid of points denoted as Ny rows by Nx columns, are extracted from the 2D camera image for computation… All colorimeters are equipped with software for extracting data for any set of user specified grid points.  Data is available for all pixels, but a much smaller subset is normally used for computation…”; Bassi, [0073], [0089])
The user selects a subset of pixels from the 2D image.
dividing the image into K by L tile regions, each tile region including a grid point; (“The user may specify the pixel positions to measure.  Normally a regular grid of points denoted as Ny rows by Nx columns, are extracted from the 2D camera image for computation… Fig. 10 shows the plots of the luminance (Y) values for e8 W (grey), R, G and B levels at a subset of 7x7 pixel positions (grid points)”; Bassi, [0073], 0090], Fig. 10)
The image may be divided into subsets of 7x7 pixel positions (group of tile regions including grid points).  
determining grid XYZ values for each grid point, based on averaging XYZ values of all pixels in a corresponding tile region; (“… the pixel neighborhood averaging process of the colorimeter lends itself well to characterizing non-uniformity, since… it averages over neighboring pixels… the method is independent of any specific measuring instruments, only requiring that a grid of data points, sampled in both the x and y direction, be measured.  Both the 2D and spot colorimeters are able to measure all relevant physical quantities, such as XYZ tristimulus values.”; Bassi, [0073])
XYZ values are determined by averaging the neighborhood pixels (averaging XYZ pixel values of all pixels in a corresponding tile region).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of selecting K by L grid points from the M by N pixels, where K and L are integers smaller than M and N; dividing the image into K by L tile regions, each tile region including a grid point; determining grid XYZ values for each grid point, based on averaging XYZ values of all pixels in a corresponding tile region, in order to obtain much higher uniformity actress multiple levels in an efficient manner, as taught by Bassi. ([0055])  
determining a grid RGB-to-XYZ conversion matrix for each grid point that converts the RGB values at the grid point to the XYZ values of the grid point; (“… the RGB image data obtained from the CCD undergoes color conversion with the use of a color conversion matrix… so that coordinates are converted to the proper XYZ values close to the colorimetric values…  Fig. 26 schematically illustrates a color conversion table… the color conversion table can be considered in a three-dimensional mathematical table in which the R, G, and B coordinate axes are three mutually intersecting axes, and the corresponding XYZ value are recorded at coordinates of the lattice produced by further subdividing the axes… For example, one coordinate point corresponding to the image data can be determined in the space where the R, G, B in Fig. 26 are the three axes, and the RGB image data is (r, g, b).  When the resulting coordinated point is consistent with a lattice point, the XYZ values corresponding to the RGB image data r, g, and b can be obtained simply by reading the XYZ values on the lattice points.”; Imai, [0247], [0249], Fig. 26)
Fig. 26 illustrates the lattice for the RGB to XYZ conversion matrix.  Each coordinate point corresponding to image data can be determined.  When the point is a lattice point (grid point), the corresponding XYZ values can be obtained from the XYZ values on the lattice points.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of determining a grid RGB-to-XYZ conversion matrix for each grid point that converts the RGB values at the grid point to the XYZ values of the grid point, in order to readily permit the color conversion of nonlinear properties by establishing the appropriate XYZ values at the lattice points, as taught by Imai. ([0249])  
determining a correction matrix for each pixel by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the pixel with an sRGB-to-XYZ conversion matrix. wherein the correction matrix is an sRGB-to-display-RGB correction matrix that is configured to provide corrected display-RGB color values to the wearable device (“The sRGB color space is a standard well known definition of color space… The default standard sRGB profile can be used for color correction… Techniques used by processing block 304 to generate matrix coefficient values for 3x3 CSC block 308 are based on the chromaticity values (x, y) of content gamut space and the display gamut space… the content gamut space is pre-defined as standard sRGB space and the chromaticity values of sRGB space have a standard definition… To keep colors unchanged during conversion, XYZ color space can be used as a bridge to derive the mapping matrix for converting from source RGB space, e.g., sRGB (denoted as space 1) to destination RGB space (denoted as space 2) (i.e., display space), as shown in the equation below:  

    PNG
    media_image1.png
    123
    430
    media_image1.png
    Greyscale

where, M1 is the conversion matrix from RGB space 1 to XYZ space, M2 is the conversion matrix from RGB space 2 to XYZ space, r1, g1, b1 are pixels values from the content space, and r2, g2, b2 are pixels values after conversion which can be sent for display or can be stored for display at another time.  To convert from RGB space 1(i.e., content gamut space) to RGB space 2 (i.e., display gamut space), the coefficient mapping matrix is M2-1M1.”; Zhang, col. 1, lines 12-13, col. 2, lines 64-65, col. 4, lines 
The M2 conversion matrix from RGB space 2 to XYZ space is inverted to M2-1 and the inverted matrix M2-1 is multiplied by the M1 conversion matrix from RGB space 1 (sRGB space) to XYZ space, thus determining a correction matrix (determining a correction matrix for each grid point by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix).  This correction matrix is providing corrected RGB values to the destination RGB space (space 2 or display space).  Zhang can be combined with Ho such that the display space of Zhang is the wrist-watch device of Ho.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the device of Ho by adding the feature of determining a correction matrix for each grid point by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix, wherein the correction matrix is an sRGB-to-display-RGB correction matrix that is configured to provide corrected display-RGB color values to the wearable device, in order to keep colors unchanged during conversion, as taught by Zhang. (col. 4, lines 40-62)  
Claims 13, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Hiroshi, Bassi, Imai, Zhang as applied to claim 11 above, and further in view of Youpan.
Re:  claim 13, Ho is silent, however, Youpan teaches
13. The method of claim 11, further comprising:  receiving color values for a pixel for an intended content as defined in a target color space; (“The acquiring module 401 is configured to acquire the color parameters corresponding to each pixel in the target image in the preset color space;”; Youpan, p. 8, lines 318-319)
The acquiring module receives color parameters (color values) for each pixel in the target image (intended content) in the preset color space (as defined in a target space).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the device of Ho by adding the feature of receiving color values for a pixel for an intended content as defined in a target color space, in order to prevent color deviation in the color correction result caused by the mutual influence of various colors in the color correction process, as taught by Youpan. (p. 2, lines 47-49)  
Ho is silent, however, Imai teaches determining if the pixel is a grid point; if the pixel is a grid point, using the correction matrix for the grid point as a pixel correction matrix for the pixel; (“When the resulting coordinate point is consistent with a lattice point, the XYZ values corresponding to the RGB image data r, g, and b can be obtained simply by reading the XYZ values on the lattice points.”; Imai, [0249], Fig. 26)  
Fig. 26 illustrates a correction matrix with coordinate lattice points (grid points), where each lattice point has XYZ values that correspond to RGB image data.
if the pixel is not a grid point, determining a pixel correction matrix for the pixel by interpolation from correction matrices at adjacent grid points, wherein each matrix element of the correction matrix is interpolated from corresponding matrix elements in correction matrices at adjacent grid points; (“When the coordinate points corresponding to the RGB image data are not consistent with the lattice points, the XYZ values corresponding to the RGB image data r, g, and b can be calculated by interpolation from the XYZ values established at surrounding lattice points.”; Imai, 
When the coordinate points are not lattice points (grid points), the XYZ values, of surrounding points (adjacent grid points), corresponding to RGB image data are interpolated.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of determining if the pixel is a grid point; if the pixel is a grid point, using the correction matrix for the grid point as a pixel correction matrix for the pixel; if the pixel is not a grid point, determining a pixel correction matrix for the pixel by interpolation from correction matrices at adjacent grid points, wherein each matrix element of the correction matrix is interpolated from corresponding matrix elements in correction matrices at adjacent grid points, in order to readily permit the color conversion of nonlinear properties by establishing the appropriate XYZ values at the lattice points, as taught by Imai. ([0249])  
Ho is silent, however, Youpan teaches and applying the pixel correction matrix for the pixel to received color values to generate new color values; (“The classification module 402 is configured to perform color classification on each pixel in the target image… The correction module 403 is configured to use color correction matrix corresponding to the color category to perform color correction for a pixel corresponding to any color category.”; Youpan, p. 8, lines 320-324)
The classification module applies a color correction matrix to each pixel to generate corrected color values.  
and sending the new color values to in the wearable device for displaying the intended content. (“The processed image frame may be displayed on the display unit 506.”; Youpan, p. 10, lines 386-387)
The corrected processed image is sent to the mobile device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of applying the pixel correction matrix for the pixel to received color values to generate new color values; and sending the new color values to in the wearable device for displaying the intended content, in order to prevent color deviation in the color correction result caused by the mutual influence of various colors in the color correction process, as taught by Youpan. (p. 2, lines 47-49)  
Claim 15 is a method analogous to the method of claim 5, is similar in scope and is rejected under the same rationale.  
Claim 16 is a method analogous to the method of claim 6, is similar in scope and is rejected under the same rationale.  
Claim 17 is a method analogous to the method of claim 7, is similar in scope and is rejected under the same rationale.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Hiroshi, Bassi, Imai, Zhang, and Youpan as applied to claim 13 above, and further in view of Akio.  
Claim 14 is a method analogous to the method of claim 3, is similar in scope and is rejected under the same rationale.  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in .  
Re:  claim 21, Ho teaches 
21. A method for calibrating a wearable device, the method comprising:  displaying an image with a plurality of pixels for each of three primary colors using the wearable device; (“… electronic device 100 may be… a wrist-watch device, a pendant device, or other wearable or miniature device… During operation of device 100, system circuitry 308 may produce data that is to be displayed on display 110… For example, display frames, including display pixel values… for display using pixels 16 (e.g., colored subpixels such as red, green, and blue subpixels) may be provided from system circuitry 308 to GPU 312…”; Ho, [0025], [0030])
The electronic device can be wearable and it displays image frames including RGB pixels.  
Ho is silent, however, Marcu teaches determining RGB and XYZ values for each of the plurality of pixels; (“The pipeline 300 is illustrated in a plurality of stages 301, 302, 303, and 304 for pre-processing a RAW image 312 from a digital camera 310… At the end of RAW processing stage 302, the demosaic process 326 produces a camera RGB image 329 from the initial RAW image 312.  Here, camera RGB indicates that the image 329 has an unrendered RGB color space, such as ISO RGB defined in ISO 17321.  The camera RGB image 329 embodies an estimate of the original colorimetry of the scene captured in the initial RAW image 312, and the camera RGB image 329 maintains the dynamic range and the gamut of the original… In a first conversion stage 303, the camera RGB image 329 is automatically processed and converted into tristimulus values in the XYZ color space to produce an XYZ image 339.”; Marcu, [0042], [0046], [0049], Fig. 3)
The RGB values of the initial RAW image captured by the digital camera are determined.  Then the RGB values for each pixel are converted to XYZ tristimulus values.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of determining RGB and XYZ values for each of the plurality of pixels, in order to sufficiently represent the color of the original scene that captured, as taught by Marcu. ([0048])  
Ho is silent, however, Imai teaches determining a pixel RGB-to-XYZ conversion matrix for each pixel; (“… the RGB image data obtained from the CCD undergoes color conversion with the use of a color conversion matrix… so that coordinates are converted to the proper XYZ values close to the colorimetric values…  Fig. 26 schematically illustrates a color conversion table… the color conversion table can be considered in a three-dimensional mathematical table in which the R, G, and B coordinate axes are three mutually intersecting axes, and the corresponding XYZ value are recorded at coordinates of the lattice produced by further subdividing the axes… For example, one coordinate point corresponding to the image data can be determined in the space where the R, G, B in Fig. 26 are the three axes, and the RGB image data is (r, g, b).  When the resulting coordinated point is consistent with a lattice point, the XYZ values corresponding to the RGB image data r, g, and b can be obtained simply by reading the XYZ values on the lattice points.”; Imai, [0247], [0249], Fig. 26)
Fig. 26 illustrates the lattice for the RGB to XYZ conversion matrix.  Each coordinate point corresponding to image data can be determined.  When the point is a lattice point 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of determining a pixel RGB-to-XYZ conversion matrix for each pixel, in order to readily permit the color conversion of nonlinear properties by establishing the appropriate XYZ values at the lattice points, as taught by Imai. ([0249])  
Ho is silent, however, Zhang teaches determining a correction matrix for each pixel by multiplying an inverse of the pixel RGB-to-XYZ conversion matrix for the pixel with an sRGB-to-XYZ conversion matrix; (“The sRGB color space is a standard well known definition of color space… The default standard sRGB profile can be used for color correction… Techniques used by processing block 304 to generate matrix coefficient values for 3x3 CSC block 308 are based on the chromaticity values (x, y) of content gamut space and the display gamut space… the content gamut space is pre-defined as standard sRGB space and the chromaticity values of sRGB space have a standard definition… To keep colors unchanged during conversion, XYZ color space can be used as a bridge to derive the mapping matrix for converting from source RGB space, e.g., sRGB (denoted as space 1) to destination RGB space (denoted as space 2) (i.e., display space), as shown in the equation below:  

    PNG
    media_image1.png
    123
    430
    media_image1.png
    Greyscale

where, M1 is the conversion matrix from RGB space 1 to XYZ space, M2 is the conversion matrix from RGB space 2 to XYZ space, r1, g1, b1 are pixels values from the content space, and r2, g2, b2 are pixels values after conversion which can be sent for display or can be stored for display at another time.  To convert from RGB space 1(i.e., content gamut space) to RGB space 2 (i.e., display gamut space), the coefficient mapping matrix is M2-1M1.”; Zhang, col. 1, lines 12-13, col. 2, lines 64-65, col. 4, lines 40-65)
The M2 conversion matrix from RGB space 2 to XYZ space is inverted to M2-1 and the inverted matrix M2-1 is multiplied by the M1 conversion matrix from RGB space 1 (sRGB space) to XYZ space (determining a correction matrix for each grid point by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the device of Ho by adding the feature of determining a correction matrix for each grid point by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix, in order to keep colors unchanged during conversion, as taught by Zhang. (col. 4, lines 40-62)  
Ho is silent, however, Youpan teaches receiving color values for each pixel for an intended content as defined in a target color space; (“The acquiring module 401 is configured to acquire the color parameters corresponding to each pixel in the target image in the preset color space;”; Youpan, p. 8, lines 318-319)
The acquiring module receives color parameters (color values) for each pixel in the target image (intended content) in the preset color space (as defined in a target space).  and applying the correction matrix for each pixel to received color values to generate corrected color values; (“The classification module 402 is configured to perform color classification on each pixel in the target image… The correction module 403 is configured to use color correction matrix corresponding to the color category to perform color correction for a pixel corresponding to any color category.”; Youpan, p. 8, lines 320-324)
The classification module applies a color correction matrix to each pixel to generate corrected color values.  
and sending the corrected color values to the wearable device for displaying the intended content. (“The processed image frame may be displayed on the display unit 506.”; Youpan, p. 10, lines 386-387)
The corrected processed image is sent to the mobile device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to the device of Ho by adding the feature of receiving color values for each pixel for an intended content as defined in a target color space; and applying the correction matrix for each pixel to received color values to generate corrected color values; and sending the corrected color values to the wearable device for displaying the intended content, in order to prevent color deviation in the color correction result caused by the mutual influence of various colors in the color correction process, as taught by Youpan. (p. 2, lines 47-49)  

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not Applicant argues:  
“… on page 7, the Office Action states, Nakami teaches “… a correction matrix is determined from a matrix calculation M for converting color space RGB into XYZ an inverse matrix N-1 of the matrix calculation N for converting the color space wRGB to XYZ.”  The Office Action then alleges that Nakami can be combined with Ho and Imai such that the wRGB color space of Nakami is the sRGB color space of Imai.  It can be seen that Nakami teaches a matrix for converting the color space wRGB to XYZ.  Nakami does not teach sRGB to XYZ as recited in claim 1.  Further, as best understood, Nakami appears to select wRGB over sRGB.  See paragraphs [0104]… It does not appear that Nakami would suggest that wRGB is interchangeable with sRGB.  There is no suggestion in Nakami that Nakami can be combined with Ho and Imai such that the wRGB color space of Nakami is the sRGB color space of Imai. Therefore, Nakami, individually or in combination with Ho and Imai, does not disclose “determining a correction matrix for each grid point by multiplying an inverse of the grid RGB-to-XYZ conversion matrix for the grid point with an sRGB-to-XYZ conversion matrix,” as recited in claim 1.  Accordingly, the Office Action has failed to show that claim 1 is unpatentable under 35 U.S.C. § 103 over Ho, in view of Marcu, Bassi, Imai, and Nakami.”
Examiner disagrees.  This limitation is now taught by Zhang.  Zhang teaches that the M2 conversion matrix from RGB space 2 to XYZ space is inverted to M2-1 and the inverted matrix M2-1 is multiplied by the M1 conversion matrix from RGB space 1 (sRGB space) to XYZ space (determining a correction matrix for each grid point by multiplying an .  
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Further, each of the cited references, Ho, Marcu, Bassi, Imai, and Nakami, is directed to a different and unrelated subject matter.  For example, Ho is directed to using the display-light sensors to provide corrections to control signals for the display pixels to correct for array non-uniformities and/or degradation over time.  Marcu is directed to RAW image and the related metadata automatically processed to produce a resulting image in an absolute color space.  Bassi is directed to improving color and brightness uniformity of an image displayed on a backlit LCD.  Imai is directed to an image may be reproduced using a color image data after a color correction of the color image data, the color correction being performed according to illumination light source associated with the color image data.  Nakami is directed to a color printer allocating all of the image processing memory resources for image processing on image data.”
Examiner disagrees.  All of the cited references are relevant and analogous prior art.  In response to applicant's argument that Ho, Marcu, Bassi, Imai and Nakami are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 .  
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“These references do not offer any motivation or suggestion for combining selected portions in the manner as recited in claim 1.  It appears that the Office Action has used the present application as a blueprint to map the various references to arrive to the present invention.  Applicant respectfully cautions against reliance upon hindsight reasoning and notes that any suggestion to combine must be found in the art itself, and cannot based upon Applicant’s own disclosure… In view of this impermissible resort to hindsight reasoning, Applicant respectfully requests that the obvious claim rejections be withdrawn.”
Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is provided for every limitation that requires it.  Please see the above rejections. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“For similar reasons as presented above in connection with claim 1, Applicant respectfully requests that the claim rejections of independent claims 18, and 21 be withdrawn.”
Examiner disagrees. Claims 1, 18 and 21 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Dependent claims 2-9 and 20 are allowable for their dependence from allowable claims 1 or 18, respectively.  Claims 2-9 and 20 are further allowable for the 
Examiner disagrees.  Claims 1, 18, 2-9 and 20 have been rejected.  Please see the corresponding rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612